Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in the present application with claims 1, 19, and 20 being independent.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
	In [061], it appears that language is missing at the end of the first sentence.
	In [075], the first line, “configure to” should be removed.
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  
	In claim 12, line 2, it appears that “on” should be removed.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/443,788 (“reference application”) in view of U.S. Patent App. Pub. No. 2019/0335006 to George et al. (“George”).  For convenience, a claim chart comparing independent claim 1 of the present application and independent claim 1 of the reference application is provided below:

Independent Claim 1 of the Present Application
Independent Claim 1 of the reference application
1. Computing apparatus comprising one or more processors and storage storing code arranged to run on the one or more
 processors, wherein the code is configured so as when run to perform operations of:
1. Computing apparatus comprising one or more processors and storage storing code arranged to run on the one or more processors, wherein the code is configured so as when run to perform operations of:
outputting questions to a user via one or more user devices, and receiving back responses to some of the questions from the user via one or more user devices; 
outputting questions to a user via one or more user devices, and receiving back responses to some of the questions from the user via one or more user devices; 
over time, controlling the outputting of the questions so as to output the questions under circumstances of different values for each of one or more items of metadata, wherein the one or more items of metadata comprise at least a time and/or a location at which a question was output to the user via the one or more user devices; 
wherein the one or more items of metadata comprise one or more physical conditions of the user; 

monitoring whether or not the user responds when the question is output with the different metadata values; 
supplying the metadata values and a corresponding indication of whether the user responded as training inputs to a machine learning algorithm; 
supplying the metadata values and a corresponding indication of whether the user responded as training inputs to a machine learning algorithm;
training the machine learning algorithm to learn a value of each of the one or more items of metadata which optimizes a reward function, and based thereon selecting a time and/or location at which to output one or more subsequent questions.
training the machine learning algorithm to learn a value of each of the one or more items of metadata which optimizes a reward function, and based thereon selecting a circumstance when the user is exhibiting a particular physical condition to output one or more subsequent questions.


Thus, independent claim 1 of the present application and independent claim 1 of the reference application are identical except for the following:  
Lines 7-9 of independent claim 1 of the present application recite “wherein the one or more items of metadata comprise at least a time and/or a location at which a question was output to the user via the one or more user devices” whereas in contrast 
Lines 15-16 of independent claim 1 of the present application recite “selecting a time and/or location at which to output one or more subsequent questions” whereas in contrast lines 14-16 of independent claim 1 of the reference application recite “selecting a circumstance when the user is exhibiting a particular physical condition to output one or more subsequent questions.”

Nevertheless, George teaches that it was known in the in the field of adaptive content (which can be questions per at least [0027]) generation to deliver content in early stages of the session or throughout the session at certain time instants ([0063]) and in response to user progress at the right time to improve user progress ([0075]) and to score/log the effectiveness of content items and the manner of presenting the content and feed the logs back into an interactive computing platform for use in selecting new content or retraining the neural network for content item selection to improve content selection effectiveness.  Accordingly, as part of such training, the content/questions would be delivered to the user device under different circumstances of different times which would be fed back into the interactive computing platform as metadata values to identify times that results in improved effectiveness/user performance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the metadata of independent claim 1 of the reference application to have included a time at which a question was output to the user via the one or more user devices as taught by George to identify times that results in improved effectiveness/user performance.
.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the measure of responsivity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 12 is rejected for depending from rejected claim 11.
Claim 20 recites the limitation "the machine learning algorithm" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim does not fall within at least one of the four categories of patent eligible subject matter because the scope of the claim includes transitory signals which are not within one of the four statutory categories of 35 U.S.C. §101.  It is recommended that Applicant amend the preamble of claim 19 to read “A computer program embodied on non-transitory computer readable storage...” in the next response.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-11, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Pub. No. 2019/0335006 to George et al. (“George”):
computing apparatus (interactive computing platform 105 in Figure 1) comprising one or more processors and storage storing code arranged to run on the one or more processors (Figure 8 and [0088]-[0097] discuss how the invention can be implemented via processors, storage, and code), wherein the code is configured so as when run to perform operations of: 
outputting questions to a user via one or more user devices ([0063] discusses delivering content items to an end user device, where the content items can be questions per [0018] and [0027]), and receiving back responses to some of the questions from the user via one or more user devices ([0064] and [0027] note that responses are received which would be from the user device); 
over time, controlling the outputting of the questions so as to output the questions under circumstances of different values for each of one or more items of metadata, wherein the one or more items of metadata comprise at least a time and/or a location at which a question was output to the user via the one or more user devices ([0063] notes how the content customization module can deliver content in early stages of the session or throughout the session at certain time instants while [0075] discusses how content can be delivered in response to user progress at the right time to improve user progress; also [0079]-[0081] discuss how the effectiveness of content items and the manner of presenting the content items are scored/logged and the logs are fed back into the interactive computing platform for use in selecting new content or retraining the neural network for content item selection to improve content selection effectiveness; accordingly, as part of such training, the content/questions would be delivered to the user device under different circumstances of different times which would be fed back into the ; 
monitoring whether or not the user responds when the question is output with the different metadata values ([0080] discusses how effectiveness of the customized content items (which would be output with the different time metadata values as discussed above) is measured/monitored based on user progress/response time/etc.; also, [0066] discusses how the interactive computing platform monitors user progress including user response at different times while [0067] notes how periods of inactivity are monitored); 
supplying the metadata values and a corresponding indication of whether the user responded as training inputs to a machine learning algorithm ([0081] notes how the effectiveness of each customized content item is logged and the logs are fed back into the interactive computing platform for use in selecting new content or retraining the neural network for content item selection to improve content selection effectiveness; each log would need to have some indication of the effectiveness of the customized content item (which would include user response as noted above) and parameters of the customized content items (which would include time metadata values as discussed above) in order for the interactive computing platform to improve content selection effectiveness); 
training the machine learning algorithm to learn a value of each of the one or more items of metadata which optimizes a reward function ([0079] discusses how the neural network includes weights (values) between nodes of the network, where the nodes represent various content item parameters (items of metadata, which would include the time metadata as noted above); the weights are fine-tuned by a training process based on the effectiveness of the customized content items for other users at a similar stage and a probability value can be , and based thereon selecting a time and/or location at which to output one or more subsequent questions ([0081] note that the neural network is used to select new interactive content items while [0075] notes that the appropriate content can be provided to the user at the right time to improve user progress; as [0020] notes that a customized interactive item is defined by the content and the manner of displaying the content which would be the time as noted above, then the time would be selected to output the one or more subsequent questions).

Regarding claim 5, George discloses the apparatus according to claim 1, further including wherein said selecting the time and/or location at which to output the one or more subsequent questions comprises selecting the time and/or location at which to output the question that maximises the reward function (again, [0075] notes that the appropriate content can be provided to the user at the right time to improve user progress or apprehension of the presented materials; also, as [0020] notes that a customized interactive item is defined by the content and the manner of displaying the content which would be the time as noted above, then the time would be selected to output the one or more subsequent questions; further, [0031] notes how content items can be selected to improve the user experience the most).

Regarding claim 6, George discloses the apparatus according to claim 1, further including wherein each question is associated with an estimate of cost to the user, and wherein the next one of the one or more subsequent questions selected to be output to the user is the question that maximises an amount of information content gained per unit cost to the user ([0033] notes that user progress/accuracy can be monitored and subsequent content can be selected based on effectiveness while [0037] discusses how additional materials (which can be quizzes/questions per [0027]) can be presented to the user to help answer a question when they are stuck (or in other words when there is high cognitive load) to improve response accuracy (or in other words to maximize information gain); accordingly, each content/question would be associated with some estimate of “cost” (e.g., cognitive load) to the user such that the subsequent content/questions would be selected to maximize information content gained per unit cost to the user (e.g., [0031] discusses selecting content/question to improve user experience the most).

Regarding claim 7, George discloses the apparatus according to claim 1, further including wherein the one or more subsequent questions are output at a rate based on the learned values of each of the one or more items of metadata ([0079] notes how interactive contents items (again, which are at least partially defined by the manner of displaying the content per [0020] which would be the time as noted above) selected for output are those most likely to improve user performance as judged by their respective probability values and which also relates to the weights of their parameters in the neural network; accordingly, the content/questions are output a rate based on the weights/probability values; for instance, [0063] and [0075] note that the appropriate content can be provided to the user at the right times to improve user progress).

Regarding claim 8, George discloses the apparatus according to claim 1, further including wherein the reward function comprises a measure of responsivity of the user, and wherein optimizing the reward function comprises increasing the measure of responsivity of the user ([0033], [0037], [0066], [0075] and [0076] discuss customizing delivered content to “optimize the reward function” by increasing/improving user response time/progress).

Regarding claim 9, George discloses the apparatus according to claim 8, further including wherein the measure of responsivity of the user comprises at least one of: (a) a number of responses from the user per unit time, (b) a number of responses per question asked, and (c) an engagement with the question from the user ([0019]-[0020] discusses how the selected content/questions are selected to facilitate subsequent engagement with and progress through the structured interactive environment).

Regarding claim 10, George discloses the apparatus according to claim 1, further including wherein the code is further configured to supply the responses to a scoring algorithm to generate scores predicting a condition of the user based on the responses ([0043] and [0062] discuss how the user’s answers/responses to content/questions can be used to determine characteristics (conditions) of a user; for instance, [0081] discusses how content effectiveness (which is measured at least in part by the user’s responses) can be scored to determine a user’s learning style/condition; there would thus be some scoring algorithm to generate scores indicative of such characteristics/conditions; also [0044] discusses how different answers to questions can be aggregated/scored to determine user characteristics/profile).

Regarding claim 11, George discloses the apparatus according to claim 10, further including wherein the reward function comprises a measure of prediction quality ([0044] discusses how different questions/answers can be weighted in association with different possible characteristics that can be determined from such questions/answers; also, [0081] discusses how content effectiveness can be used to more accurately determine/predict the user’s learning style/condition; accordingly, the reward function (which emphasizes accurately determining the user’s characteristics/condition) would include a measure of prediction quality in order to determine whether the user’s condition is more accurately being predicted), and wherein said optimization comprises optimizing a trade-off between the measure of responsivity and the prediction quality based on the generated scores ([0081] discusses how the scores can be used to determine the user’s condition based on a combination of for instance velocity and accuracy; accordingly, there would be an optimization of a trade-off between the measure of responsivity and the prediction quality/accuracy based on the scores).

Regarding claim 15, George discloses the apparatus according to claim 1, further including wherein the one or more items of metadata comprise one or more pieces of contextual information reflecting a context in which the questions are output ([0059], [0064], and [0072] discuss how the interactive computing platform records user interactions (contextual information) with the content items), wherein the one or more pieces of contextual information comprise one or more of: 
- a pattern of motion of the user when the questions are asked ([0067] discusses mouse movement and keyboard activity which would involve a pattern of motion of the user), 
- an activity being conducted by the user when the questions are asked ([0059], [0064], and [0072] discuss user actions such as turning down the volume or adjusting the window size), 
- a cause which prompted the question to be asked, 
- a sleep pattern of the user around the times the questions are asked, 
- a facial expression of the user when the questions are asked, 
- a change in heart rate when the questions are asked, 
- a change in cadence of speech when responding through a voice interface, 
- a change in intonation when responding through a voice interface, 
- a change in cadence of typing when responding in a chat-bot user interface, and/or 
- a change in sentiment when responding in a chat-bot user interface.

Regarding claim 16, George discloses the apparatus according to claim 1, further including wherein the one or more items of metadata comprise one or more controllable parameters of the questions or a manner in which the questions are output ([0075] discusses how content can be customized/controlled in real-time in various manners which would be encapsulated in the one or more items of metadata), wherein the one or more controllable parameters comprise one of more of: 
-a frequency at which the questions are asked ([0075] discusses providing the user a break to improve progress which would therefore affect the frequency at which questions are being asked), 
-how many questions are asked per sitting ([0005] discusses determining a manner (e.g., volume) to present the content items; also, providing the user a break per [0075] would affect the number of questions asked during a sitting that extends to the end of the break), 
-which user device is used to ask the questions, 
-whether the questions are output audibly or visually, and/or 
-a type of user interface used to output the questions.

Regarding claim 17, George discloses the apparatus according to claim 1, further including wherein the one or more items of metadata are a plurality of items of metadata (the metadata includes the time values as noted in relation to claim 1, and also include various content item parameters as noted in [0079]), and said training comprises training the machine learning algorithm to learn a combination of the metadata values that optimizes said reward function ([0079]-[0081] discuss how the weights of the parameters/metadata are fine-tuned by a training process based on the effectiveness of the customized content items for other users at a similar stage and a probability value can be determined that a customized interactive content item may be effective for improving user performance; accordingly, the neural network would be trained to learn one or more particular combinations of parameter/metadata values that lead to more effectively presented content (optimizing reward function)).

Regarding claim 18, George discloses the apparatus according to claim 1, further including wherein the questions output under circumstances of the different values of a given one of the items of metadata comprise: some repeated instances of the same question, and some different questions ([0022] notes how the same or different content/questions can be presented).

Claims 19 and 20 are rejected in view of George as discussed above in relation to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0335006 to George et al. (“George”) in view of U.S. Patent App. Pub. No. 2018/0330802 to Sharifi Sedeh et al. (“Sharifi Sedeh”):
Regarding claim 12, George discloses the apparatus according to claim 11, but appears to be silent regarding wherein the measure of prediction quality comprises on at least one of: a statistical uncertainty or variability in the scores, or a comparison with subsequently obtained empirical information on the condition of the user.
Nevertheless, Sharifi Sedeh teaches ([0026] and [0045]) that it was known in the healthcare informatics art for a quality metric threshold level that indicates a desired relatedness of questions to a condition of a patient to be in the form of an AUC curve, specificity, F1 score, etc. (statistical uncertainty or variability in the scores) which would advantageously allow users to customize the condition predictions to a desired level of accuracy or the like.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the prediction quality in the system of George to include a statistical uncertainty or variability in the scores as taught by Sharifi Sedeh to 

Regarding claim 13, George discloses the apparatus according to claim 1, further including wherein the questions relate to a ... condition of the user (as noted previously, [0043] and [0062] discuss how the user’s answers/responses to content/questions can be used to determine characteristics (conditions) of a user; for instance, [0081] discusses how content effectiveness (which is measured at least in part by the user’s responses) can be scored to determine a user’s learning style/condition; also [0044] discusses how different answers to questions can be aggregated/scored to determine user characteristics/profile; thus, the questions relate to the condition).  
However, George appears to be silent regarding the questions relating to a health condition of the user.
Nevertheless, Sharifi Sedeh teaches ([0015] and Figure 3) that it was known in the field of adaptive content/question generation for questions and corresponding answers relating to a health condition of a user to be used as input to a prediction model for use in facilitating diagnosis and/or treatment of medical conditions and/or other characteristics of a user.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the questions to have related to a health condition of the user in the system of George as taught by Sharifi Sedeh to advantageously facilitate diagnosis and/or treatment of medical conditions and/or other characteristics of a user.

wherein the questions relate to a ... condition of the user (as noted previously, [0043] and [0062] discuss how the user’s answers/responses to content/questions can be used to determine characteristics (conditions) of a user; for instance, [0081] discusses how content effectiveness (which is measured at least in part by the user’s responses) can be scored to determine a user’s learning style/condition; also [0044] discusses how different answers to questions can be aggregated/scored to determine user characteristics/profile; thus the questions relate to the condition), and the predicted condition comprises the ... condition (the predicted condition is some condition).
However, George appears to be silent regarding the condition being a health condition of the user.
Nevertheless, Sharifi Sedeh teaches ([0015] and Figure 3) that it was known in the field of adaptive content/question generation for questions and corresponding answers relating to a health condition of a user to be used as input to a prediction model for use in facilitating diagnosis and/or treatment of medical conditions and/or other characteristics of a user.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the questions to have related to a health condition of the user in the system of George as taught by Sharifi Sedeh to advantageously facilitate diagnosis and/or treatment of medical conditions and/or other characteristics of a user.




Allowable Subject Matter
s 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record did not appear to disclose or suggest the computing apparatus of claim 1, further including wherein said machine learning algorithm comprises a first neural network and a second neural network, wherein said training comprises: inputting a vector comprising input values to the first neural network in order to generate a respective set of first values from each set of input values, each set of first values representing a probability distribution of a respective one of the input values, and each input value corresponding to a different respective combination of question and associated value of the metadata, wherein each input value represents either the user's response to the respective question under circumstances of the respective metadata or the fact that the user did not respond to the respective question under circumstances of the respective metadata; inputting some or all of the one or more sets of first values to the second neural network in order to generate a respective set of second values from each first set input to the second neural network, each set of second values representing a probability distribution of a respective combination of a predicted response to the respective question under circumstances of its associated metadata; supplying the one or more sets of second values to the reward function to perform said optimization, wherein said reward function comprises an expectation of a distance between (a) each respective probability distribution of the predicted responses and associated metadata of the question not responded to by the user, and (b) an overall probability distribution combining the predicted responses to questions and associated metadata of the questions that have been responded to by the user, and wherein said optimization comprises, for a subsequent .
Claims 3 and 4 recite allowable subject matter for depending from claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 disclose various systems for adaptively presenting questions to users/patients over time to determine user conditions, generate further questions/content, and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686